Citation Nr: 1740324	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-04 295		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for mechanical low back pain with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 percent prior to March 27, 2013 and 50 percent thereafter for depressive disorder, not otherwise specified.


ORDER

Entitlement to a disability rating in excess of 20 percent for a low back disability is denied.  

Entitlement to a disability rating of 50 percent, but no more, throughout the entire period on appeal for depressive disorder is granted.


FINDINGS OF FACT

1.  The Veteran's low back disability manifested with greater than 30 degrees of flexion and without ankylosis of the spine.  

2.  The Veteran's depressive disorder manifested with reduced reliability and productivity, but without occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for mechanical low back pain with degenerative changes have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a disability rating of 50 percent, but no more, throughout the entire period on appeal for depressive disorder, not otherwise specified have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from September 1976 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in July 2014 and again in January 2017.  The case has been returned to the Board for appellate review.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in August 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to a disability rating in excess of 20 percent for mechanical low back pain with degenerative changes.

The Veteran contends that his mechanical low back pain with degenerative changes warrants a disability rating in excess of 20 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.         See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,    or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.     § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's back disability did not warrant a disability rating in excess of 20 percent.  

The Veteran's mechanical low back pain with degenerative changes is rated under Diagnostic Code 5237 for lumbosacral strain, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted          for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

As an initial matter, the Board notes the Veteran is separately rated for radiculopathy of the lower extremities, and the ratings assigned to those disabilities have not been appealed.  According those issues are not before the Board, and symptoms associated with those disabilities are not for consideration in the assignment of the rating for mechanical low back pain.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Veteran was afforded a VA examination in January 2010.  The examiner noted that the Veteran had pain mostly in the right side that radiated toward the right leg.  The Veteran reported a history of decreased motion, stiffness, weakness, spasms, and pain.  The Veteran had moderate constant pain on a daily basis.  The examiner noted flare-ups of his spinal conditions that were described as severe with flare-ups every one to two months lasting three to seven days.  The Veteran noted no incapacitating episodes.  Inspection of the spine showed normal posture, normal head position and symmetry in appearance.  The gait was described as normal.  The examiner noted no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  The examiner noted spasm and pain with motion of the objective abnormalities of thoracic sacrospinalis muscles, but no weakness, tenderness, guarding, or atrophy.  The Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's detailed motor examination was normal with normal muscle tone and no muscle atrophy.  Thoracolumbar spine range of motion showed flexion to 35 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 18 degrees.  The examiner noted objective evidence of pain on active range of motion.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner noted significant effects on his occupation to include increased tardiness and increased absenteeism.

The Veteran was provided another VA examination in March 2013.  The examiner diagnosed degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy.  The Veteran reported pain to his lower back.  He described the lower back pain as sharp, constant pain.  He reported that he took ibuprofen three times per day.  The Veteran did not report flare-ups.  Range of motion testing showed forward flexion to 80 degrees with pain at 0 degrees, extension to 20 degrees with pain at 0 degrees, bilateral lateral flexion to 20 degrees with pain at 0 degrees, and bilateral lateral rotation to 20 degrees with pain at 0 degrees.  The Veteran's range of motion testing after three repetitions showed flexion to 75 degrees, extension to 20 degrees, and bilateral lateral flexion and bilateral lateral rotation to 20 degrees.  The Veteran had less movement than normal, weakened movement, and pain on movement.  He had no localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine.  The Veteran had no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal with no muscle atrophy.  Reflex examination and sensory examination were also normal.  Straight leg raising test was positive.  The Veteran did not have intervertebral disc syndrome.  The Veteran's thoracolumbar spine did impact his ability to work as he was unable to stand for no longer than 10 minutes before he had lower back pain.  He had to take frequent breaks at work due to back pain.  He reported that he missed about four days from work within a year.

The Veteran was afforded a final VA examination in April 2017.  The examiner reviewed the Veteran's claims file and provided an in-person examination.  The examiner diagnosed degenerative arthritis of the spine.  The Veteran currently reported back pain treated with Ibuprofen and Tylenol.  2002 X-rays showed mild degenerative arthritis.  The Veteran reported no flare-ups.  Range of motion testing showed flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The examiner noted no pain on examination.  He also noted no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive-use testing.  The examiner noted no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over a period of time.  The examination was not being conducted during a flare up.  The Veteran denied any flare ups.  The Veteran did not have guarding or muscle spasm.  He exhibited no localized tenderness.  The Veteran had no swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, or interference with standing.  Muscle strength testing was 5/5 with no atrophy.  Reflex examination was normal.  Sensory examination was normal to light touch.  Straight leg raise testing was negative.  The Veteran had no radiculopathy and no ankylosis.  The examiner found no neurologic abnormalities and no intervertebral disc syndrome.  The Veteran's condition impacted his ability to work, as the Veteran was unable to walk or stand for long periods of time.

To receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In this case, the most probative evidence indicates that the Veteran does not have any documented ankylosis.  Additionally, the Veteran's range of motion remained greater than 30 degrees throughout the period on appeal.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any pain or additional limitation upon repetition was noted by the VA examiners and considered in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings above include the consideration of the onset of pain and repetitive use in the measurement of range of motion.   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for mechanical low back pain, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

2.  Entitlement to a disability rating in excess of 10 percent prior to March 27, 2013 and 50 percent thereafter for depressive disorder, not otherwise specified.

The Veteran contends that his depressive disorder warrants a disability rating in excess of 10 percent prior to March 27, 2013 and in excess of 50 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.         See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's depressive disorder did not warrant a disability rating in excess of 10 percent prior to March 27, 2013 and in excess of 50 percent thereafter.  

The Veteran's depressive disorder is rated under Diagnostic Code 9434, which provides as follows: 

A 10 percent disability rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.
  
In a July 2009 private treatment record, the examiner diagnosed mood disorder due to slipped disc with depressive features.  The Veteran reported depressed mood on a daily basis.  The Veteran had problems with irritability.  He also isolated himself and noted trouble sleeping.  He reported loss of interest in activities that used to bring him pleasure.  He noted feelings of fatigue and lethargy.  He complained that he had memory problems.  The Veteran was cooperative with normal dress.  His mood was dysthymic with blunted affect.  His thought process was somewhat slowed.  His speech was marked by depressive silences.  The Veteran had no current suicidal or homicidal ideation.  The examiner noted the Veteran's symptoms as depressed mood, lowered sex drive, markedly diminished interest or pleasure in all activities, insomnia, fatigue or loss of energy, diminished ability to think or concentrate, feelings of helplessness and hopelessness, isolating behaviors, increased irritability, and decreased self-esteem.  The symptoms caused clinically significant impairment in his social, occupational, and personal functioning.  His depressed mood and lethargy interfered with his ability to be consistently productive at any job.  Because of problems with concentration and memory, he was unable to learn new tasks.  His irritability and feelings of isolation severely limited his ability to initiate or sustain work relationships.

The Veteran was afforded a VA examination in January 2010.  The Veteran was married for six years to his third wife.  His had two children that he gets along fine with.  The Veteran did not have a lot of close friends.  The Veteran reported interpersonal problems.  The examiner noted depressed mood, diminished interest in activities, decreased appetite, fatigue, and decreased ability to think or concentrate. The Veteran was clean, neatly groomed, appropriately dressed, and casually dressed.  His speech was unremarkable and his attitude was cooperative and relaxed.  The Veteran's affect was restricted.  His mood was down.  His attention was intact.  The Veteran's thought process and thought content were unremarkable.  He had no delusions.  He understood the outcome of his behavior.  He had average intelligence.  The Veteran understood that he had a problem.  The Veteran had a sleep impairment related to sleep apnea.  He had no hallucinations or inappropriate behavior.  He had no panic attacks, no obsessive or ritualistic behavior, no homicidal thoughts, and no suicidal thoughts.  He had good impulse control without episodes of violence.  He had some problems with his ability to maintain minimum personal hygiene as he finds showers difficult due to back pain.  The examiner noted no evidence of impaired thought or communication process.  He had normal remote, recent, and immediate memory.  The examiner diagnosed depressive disorder NOS.  The examiner noted reduced reliability and productivity due to his mental disorder symptoms.  

The Veteran was afforded another VA examination in March 2013.  The examiner diagnosed depressive disorder, NOS.  The Veteran reported current symptoms of depression secondary to his chronic back pain and difficulty coping with pain and impairments associated with his service-connected back condition.  Current symptoms were moderate in severity and resulted in irritability that contributed to two reprimands at his job.  The Veteran's symptoms caused moderate impairment in social functioning as a result of fatigue, low motivation, anhedonia, social withdrawal, isolation, and irritability.  Depression and pain coping challenges caused mild impairment at work due to fatigue, low motivation, irritability, and difficulty concentrating due to pain and related rumination.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The examiner reviewed the Veteran's claims file, performed a clinical interview, and administered psychometric testing.  He reported that his wife is frustrated by his lack of interest in various activities.  He has a son and daughter whom he does not see frequently.  He was primarily reliant upon his wife for social support.  He has reduced socialization with his group of friends to one to two times per year.  The Veteran's symptoms included depressed mood, frustration, irritability, social withdrawal, anhedonia, low energy and motivation, decreased libido, and mildly impaired memory/concentration.  

An August 2015 private treatment record noted persistent depressive disorder secondary to degenerative disc disorder.  

A December 2015 private treatment record noted persistent depressive disorder secondary to degenerative disc disorder.  The Veteran continued to suffer significant disturbances in all areas of his life due to his depressive disorder.  He had more mood swings.  He was off work for two weeks over the holidays and had trouble sleeping.  He reported more problems with his memory and concentration when he does not get enough sleep.  His wife reported that he's more irritable.  He did not socialize except to visit his brother.  The examiner noted that he considered him to be permanently disabled.

A July 2016 private treatment record showed a diagnosis of persistent depressive disorder secondary to degenerative disc disorder.  The Veteran continued to suffer significant disturbances in all areas of his life due to his depressive disorder.  He was having more mood swings.  He retired at the end of the school year because he found the job so stressful and because his back limited him as to what he could do on the job.  He cannot sit or stand for extended periods of time.  He cannot lift heavy objects.  His back pain affected his memory and concentration.  He did not socialize.  He had a hard time following directions.  His sleep was poor, which affected his memory and concentration.  The Veteran's back pain and secondary depression symptoms have caused significant disturbances in all areas of his life.  His service-connected back pain and secondary depression make him unable to maintain any job that requires extended periods of concentration, decisions-making, and interaction with other people.  His disability interferes with his ability to attend to and process information that would enable him to learn new tasks.  His irritability and lack of patience severely compromised his ability to initiate or sustain work relationships.  The examiner considered him to be totally and permanently disabled and unemployable.  

The Veteran was afforded a VA examination in April 2017.  The examiner noted a diagnosis of moderate recurrent major depressive disorder.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The examiner reviewed the Veteran's claims file.  The Veteran stated that he remained married and described his marriage of 13 years as generally loving and supportive.  He reported that he was emotionally connected to his wife, children, grandchildren, and siblings.  He remained socially active via church attendance with some social isolation.  He cited physical limitations associated with his back and nerve conditions as the primary reasons for his retirement though he noted that his depression also influenced his decision to retirement.  He reported that his level of irritability was too high to be effective working with teenagers.  The Veteran's depression was characterized by persistent bouts of depressed mood with pessimism, social isolation, fatigue, insomnia, increased irritability, decreased motivation, decreased self-worth, and reduced sex drive.  The Veteran participated in supportive therapy every three months.  He stated that he had never sought psychopharmacological treatment for his depression.  He denied a history of suicide attempts, suicidal thinking, or psychiatric admissions.  The examiner noted symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran was well-groomed, cooperative, and fully oriented.  The Veteran maintained good eye contact and appeared to be a reliable historian.  His mood was euthymic and his affect was stable.  The examiner noted no evidence of significant social discomfort or anxiety during the interview.  The Veteran's speech was spontaneous, articulate, and easily understood.  He exhibited no abnormal gait, movements, or mannerisms.  The examiner noted no evidence of hallucinations, delusions, or psychoses.  The Veteran did not report psychoses and was not observed attending to internal stimuli.  The Veteran's attention and concentration were observed as normal and memory recall of service, symptoms, and related interview data appeared to be easily accessed by the claimant.  The examiner reported other symptoms included pessimism, social isolation, fatigue, irritability, decreased self-worth, and reduced sex drive.  

To receive a 50 percent disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Throughout the period on appeal, but specifically prior to March 27, 2013, the evidence showed depressed mood, diminished interest in activities, decreased appetite, fatigue, irritability, difficulty sleeping, slowed thought process, feelings of helplessness or hopelessness, isolating behaviors, decreased ability to think or concentration, limited ability to initiate or sustain work relationships, diminished ability to think or concentrate, and restricted affect.  The symptoms caused significant impairment in his social, occupational, and personal functioning with reduced reliability and productivity.  

To receive a disability rating in excess of 70 percent, the evidence must show occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.

The Board notes that the Veteran did not experience deficiencies in judgment, thinking, family relations, or school.  Additionally, although the Veteran received two reprimands over the course of several years, the Veteran successfully maintained employment until his retirement.  The Veteran had good relationships with his wife and children.  The examiner noted no evidence of impaired thought or communication process.  

The Board has considered that the symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his depressive disorder.  These include, but are not limited to isolation and fatigue.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  See Mauerhan, 16 Vet. App. 436.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for depressive disorder, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  North Carolina Division of Veterans Affairs



Department of Veterans Affairs


